Citation Nr: 9902937	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  94-35 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for choroidal nevus, 
right eye.

2.  Entitlement to service connection for bilateral chronic 
myopic astigmatism.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1982 to August 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for choroidal nevus, right eye; bilateral 
chronic myopic astigmatism; bilateral retropatellar pain 
syndrome; and spina bifida.


REMAND

Initially, the Board notes that the appellant's 
representation must be clarified.  In the VA Form 21-22, the 
appellant lists multiple organizations-The American Legion 
and the Alabama Department of Veterans Affairs.  Pursuant to 
38 U.S.C.A. § 7105(b)(2) (West 1991) and 38 C.F.R. §§ 14.631, 
20.601 (1998), this is an improper designation.  Therefore, 
the appellant should be contacted to clarify his 
representation.

Additionally, the RO denied service connection for choroidal 
nevus and bilateral chronic myopic astigmatism, stating that 
each was a congenital or developmental defect.  The Board 
finds that such determination must be made my a medical 
professional.  See Browder v. Brown, 5 Vet. App. 268 (1993).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
explain that only one organization can be 
appointed as his representative.  He 
should be specifically told that he can 
not appoint both the American Legion and 
the State of Alabama, Department of 
Veterans Affairs, but may choose either 
organization or any other representative.  
He should be asked to execute and return 
the appropriate form appointing the one 
representative of his choice.  The 
corrected VA Form 21-22 should be 
associated with the claims file.

2.  The RO should schedule the appellant 
to undergo an eye examination.  The 
examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history, 
particularly the service medical records.  
The examiner is asked to make the 
following assessments: (1) Does the 
appellant have choroidal nevus of the 
right eye?  (2) Is his choroidal nevus a 
congenital or developmental defect?  (3) 
Does the appellant have bilateral myopic 
astigmatism?  (4) Is his myopic 
astigmatism a congenital or developmental 
defect?  The examiner should report any 
other necessary findings as to the 
appellant's eyes.  The examiner should 
report his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


